03/08/2022


          IN THE SUPREME COURT OF THE STATE OF MONTANA                               Case Number: PR 22-0005


                                      PR 22-0005

                                                                        MAR 0 8    2022
                                                                      Bowen Greenwood
                                                                    Clerk of Supreme Court
                                                                       stati., elf IVIontana
IN RE THE MOTION OF RACHELLE LYNN FOR
ADMISSION TO THE BAR OF THE STATE OF                                     ORDER
MONTANA




      Rachelle Lynn has filed a motion for admission to the Bar of the State of Montana
pursuant to Rule V of the Rules for Admission, Admission on Motion. The Bar Admissions
Administrator of the State Bar of Montana has informed the Court that the Commission on
Character and Fitness has certified that Lynn has provided the necessary documentation
and has satisfied the requirements prerequisite to adrnission on motion under Rule V.
Therefore,
      IT IS HEREBY ORDERED that upon payrnent of any application fees and
completion of any other processing requirements as set forth by the Bar Admissions
Adrninistrator, Rachelle Lynn may be sworn in to the practice of law in the State of
Montana. Arrangements for swearing in rnay be made by contacting the office of the Clerk
of the Montana Suprerne Court.
      The Clerk is directed to provide copies of this order to Petitioner and to the State
Bar of Montana.
      DATED this         day of March, 2022.



                                                             Chief Justice
    c

        /4 JUL_
         Justices




2